DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.

Previous Rejections
Applicants' arguments, filed 04 February 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 28-29, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Patent 5,487,390) in view of Stover et al. (US Patent Application Publication 2005/0271735) as evidenced by Haber (US Patent Application Publication 2011/0200654).
	Cohen et al. discloses polymeric microcapsules useful for ultrasonic imaging (abstract). The microcapsules are formed by gelling a polyelectrolyte with multivalent ions, and can further be then optionally linked with ligands for targeting the microcapsule or to minimize tissue adhesion (id.). On the inside of the microcapsule can be an imaging agent such as oxygen (column 13, lines 51-58), which also is an active agent.
	Instant claim 3 recites that the microcapsule is a reservoir microcapsule. No further discussion on how to interpret the term is provided by the instant specification, and Cohen et al. does not use the term either. However, the broadest reasonable interpretation (in view of the lack of discussion in the instant specification is that this term relates to a microcapsule with a shell and a core. See Haber et al. at paragraph [27]). Thus, since there is a microcapsule disclosed by Cohen et al. with gas in the core (column 5, lines 13-21) surrounded by the polymeric material (i.e. a shell) this limitation is considered read upon by the disclosure of Cohen et al.
	Different polymers are disclosed as useful by Cohen et al., with both polymers having acidic and basic side-groups both being acceptable (column 5, lines 59-67), and which include polymers with amino groups as well as carboxylic acid groups (column 6, lines 1-22). In general, the polymers just need to be biocompatible, optionally biodegradable, and have the basic or acid substituent groups (column 7, lines 30-36).
	Further, to modify the polymer for allowing the microcapsule to have targeting or minimizing adhesion, the polymer can have functional groups not involved in the formation of the microcapsule (column 11, lines 37-63). To keep such functional groups, if reactive, from 
	Cohen et al. teaches most of the limitations instantly recited, but does not teach the specific polymer instantly recited such as a polyurea prepared from polyamines and diisocyanates.
Stover et al. discloses preparing polyurea microcapsules which have improved stability and mechanical strength (abstract). The polyurea used is prepared via interfacial polymerization where the aqueous phase of this polymerization comprises a diamine or a polyamine, and the water-immiscible phase comprises a diisocyanates or a polyisocyanate (paragraphs [7-9]).  One example disclosed by Stover et al. used the material sold under the trade name Mondur ML as the diisocyanate (structure presented in paragraphs [53-54]) and diethylene triamine as the polyamine (example starting at paragraph [92]).  And in this example an excess of triamine is employed, and thus the polymer would have amine groups present after reaction (due to the excess triamine).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used a polyurea, as taught by Stover et al., as the polymer for preparing the microcapsules taught by Cohen et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Further the polymer would have the benefits taught by Stover et al.
And in order to have the microcapsule optionally linked with ligands for targeting the microcapsule or to minimize tissue adhesion, some of the functional groups would be protected as per the teaching of Cohen et al., thus resulting in microcapsules rendering the microcapsules recited by independent instant claim 3 prima facie obvious.

Instant claims 28 and 29 further limit the use of the microcapsules, and Cohen et al. teaches the microcapsules being used intravenously (abstract).

Response to Arguments
The Applicant argues that the rejection is not proper. The Applicant states that reservoir microcapsule, as defined by the instant claims, is designed to controllably release via diffusion the active pharmaceutical ingredient, and is distinct form the hydrogel microcapsules taught by Cohen et al. The Applicant further cites references such as Robinson & Lee in order to support this definition of what a reservoir microcapsule requires and to distinguish the instant claims from Cohen et al.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As an initial matter, the cited references which Applicant states provide for the definition of the term reservoir microcapsule are not provided, and thus the evidence being relied upon by the Applicant for the arguments is missing. Arguments of counsel cannot take the place of factually supported evidence.  See MPEP 2145.
Further, the instant specification does not discuss what is meant by the term “reservoir microcapsule” outside mentioning the term at paragraph [114] (“Under another embodiment, the term "microcapsule" refers to a reservoir microcapsule”). The broadest reasonable interpretation of the term is based, in the rejection rationale presented above, on the evidence provided by cited 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  The microcapsule instantly recited with elected species of a polyurea based on the amine monomer being the benzyl-protected form of 3,5-diamino benzoic acid is free of the prior art.  Polyurea microcapsules are known, but the only use of the protected or unprotected amino compound in such preparations is for use as a scavenger (such as a formaldehyde scavenger).  See US Patent Application Publication 2017/0002301 (paragraph 120]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Brian Gulledge/Primary Examiner, Art Unit 1699